Exhibit 10.5

 

Wal-Mart & Lowe's (NV)

 

 

PROMISSORY NOTE

 

$14,025,000.00

June 22, 2009

 

FOR VALUE RECEIVED, the undersigned, COLE MT LAS VEGAS NV, LLC, a Delaware
limited liability company (“Borrower”), with the mailing address of 2555 E.
Camelback Road, Suite 400, Phoenix, AZ 85016, Attention: Legal Department,
promises to pay to the order of AVIVA LIFE AND ANNUITY COMPANY, an Iowa
corporation (“Lender”), at its office located at c/o Aviva Investors North
America, Inc., 699 Walnut Street, Dept. H-15, Des Moines, Iowa 50309, or at such
other place as Lender may designate in writing, the principal sum of FOURTEEN
MILLION TWENTY-FIVE THOUSAND AND NO/100 DOLLARS ($14,025,000.00 together with
interest from the date advanced on the balance of the principal sum remaining
from time to time unpaid at the rate of six and forty-five hundredths percent
(6.45%) per annum. Interest shall be calculated for the actual number of days in
any partial month on the basis of a 360-day year of twelve thirty-day months.
Interest only on the unpaid principal balance from the date advanced through the
end of that calendar month, shall be paid on the first day of the following
month or, at Lender’s option, on the date of disbursement. This Promissory Note
is sometimes hereinafter referred to as this “Note.”

 

Payment of interest only shall be made in twenty-four (24) consecutive monthly
installments of Seventy-Five Thousand Three Hundred Eighty-Four and 38/100
Dollars ($75,384.38) beginning on the first day of August, 2009, and on the
first day of each month thereafter until the first day of July, 2011. Payments
of principal and interest shall be made in consecutive monthly installments in
the sum of Ninety-Four Thousand Two Hundred Sixty and 09/100 Dollars
($94,260.09) beginning on the first day of August, 2011 and on the first day of
each month thereafter until the first day of January, 2013 (“Maturity Date”), on
which date the entire balance of principal and interest then unpaid thereon
shall be due and payable. If a monthly payment is not received by the due date
thereof (subject to the notice and cure rights set forth herein), it shall
constitute an Event of Default (as that term is defined in the Deed of Trust).
Each payment shall be applied first to interest and other charges then due and
the balance to reduction of the principal sum.

 

Unless and until Borrower is otherwise notified in writing by Lender, all
monthly payments due on account of the indebtedness evidenced by this Note shall
be made by electronic funds transfer debit transactions utilizing the Automated
Clearing House (“ACH”) network of the U.S. Federal Reserve System and shall be
initiated by Lender from Borrower’s account (as shall have been previously
established by Borrower and approved by Lender) at an ACH member bank (the “ACH
Account”) for settlement on the first day of each month as provided hereinabove;
provided, however, that if the first day of any such month is a Saturday, Sunday
or holiday, then settlement shall be made on the immediately following day that
is not a Saturday,

 

 

 

 

Page 1 of 9

 

[PROMISSORY NOTE]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

Sunday or holiday. Borrower hereby authorizes Lender to electronically initiate
the transfer of all monthly payments required on this Note by ACH transfer of
funds from the ACH member bank designated by Borrower. Borrower shall, prior to
each payment due date, deposit and/or maintain sufficient funds in the ACH
Account to cover all debit transactions initiated or to be initiated hereunder
by or for Lender.

 

Concurrently with or prior to the delivery of this Note, Borrower has executed
and delivered written authorization to Lender to effect the foregoing and will
from time to time execute and deliver further authorization to effect payment
through ACH transfer. Borrower has delivered to Lender, concurrently with or
prior to Borrower’s execution and delivery of this Note, a voided blank check or
a pre-printed deposit form for such ACH Account showing Borrower’s ACH Account
number with the ACH member bank and showing the ACH member bank routing number.

 

Notwithstanding the foregoing regarding the ACH member bank and the ACH network
system, any failure, for any reason, of the ACH network system or any electronic
funds transfer debit transaction to be timely or fully completed shall not in
any manner relieve Borrower from its obligations to promptly, fully and timely
pay and make all payments or installments provided for under this Note when due,
and to comply with all other of Borrower’s obligations under this Note or any
other documents evidencing or securing the Note; or relieve Borrower from any of
its obligations to pay any late charges due or payable under the terms of this
Note; provided that if the cause for such failure is that the Lender did not
timely initiate the transfer request, there was a failure of the ACH network
system that was not caused by Borrower, or there was any failure of the
electronic funds transfer debit transaction that was not caused by Borrower,
then Borrower shall not be in default or subject to late charges unless payment
is not made within two (2) days after notice of nonpayment is given by Lender.
Borrower shall provide Lender with at least ten (10) days prior written notice
of any change in the ACH information provided above and Borrower shall not
change ACH member banks without first obtaining Lender’s written approval.

 

BORROWER ACKNOWLEDGES THAT THE MONTHLY INSTALLMENTS REFERRED TO ABOVE WILL NOT
AMORTIZE ALL OF THE PRINCIPAL SUM OF THE INDEBTEDNESS BY THE MATURITY DATE,
RESULTING IN A “BALLOON PAYMENT” ON SAID DATE OF THE ENTIRE UNPAID PRINCIPAL
BALANCE OF THIS NOTE AND ACCRUED UNPAID INTEREST.

 

This Note is given for an actual loan in the above amount and is the Note
referred to in and secured by a First Deed of Trust, Security Agreement and
Fixture Filing (herein called the “Deed of Trust”) for the benefit of Lender
dated as of the date hereof, on certain property described therein located in
Clark County, Nevada (herein called the “Mortgaged Premises”). Additionally,
Lender required and this is the note referred to in an Assignment of Leases,
Rents and Income (herein called the “Assignment”) dated as of the date hereof,
assigning to Lender all of the leases, rents and income, issues and profit from
the Mortgaged Premises. Further, this Note is secured by: (i) a Guaranty of
Affiliate Loans dated as of the same date and executed by Cole WM Albuquerque
NM, LLC, a Delaware limited liability company which is an affiliate of Borrower
(such guaranty herein referred to as the “Affiliate Guaranty”); and (ii) by the
“Affiliate

 

 

 

 

Page 2 of 9

 

[PROMISSORY NOTE]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

Security Documents” as defined in the Cross-Collateralization Rider which is
attached to the Deed of Trust as Exhibit “B”. All of the agreements, conditions,
and covenants contained in the Deed of Trust and Assignment that are to be kept
and performed by the Borrower are hereby made a part of this Note to the same
extent and with the same force and effect as if they were fully set forth
herein, and the Borrower covenants and agrees to keep and perform them, or cause
them to be kept and performed strictly in accordance with their terms. This
Note, the Deed of Trust, the Assignment, the Affiliate Guaranty, and all other
instruments evidencing or securing the loan evidenced hereby and the Affiliate
Guaranty, excluding the certain Environmental Indemnification Agreement dated
this same date, are sometimes collectively referred to as the “Loan Documents.”

 

Upon the occurrence and during the continuance of an Event of Default, or after
maturity or accelerated maturity of the principal balance, or if the obligations
evidenced hereby are reduced to a judgment, to the extent permitted by
applicable law, interest shall be payable on demand on the unpaid principal
balance or the judgment, as the case may be, and accrued interest thereon, from
time to time outstanding, at a rate equal to twelve percent (12%) per annum or,
if less, the highest legal rate permitted under applicable law, until paid.

 

In the event that any payment required to be made pursuant to this Note is not
received by the due date thereof, a late charge of five cents ($.05) for each
dollar ($1.00) so overdue shall become immediately due and payable as liquidated
damages for defraying expenses incident to handling such delinquent payment and
by reason of failure to make prompt payment, and the same shall be deemed to be
evidenced by this Note and secured by the Deed of Trust. In the event of the
failure of Borrower to pay any such late charge within five (5) days after
demand, then the unpaid principal balance and accrued interest shall, at the
option of the Lender, become immediately due and payable without further notice
and demand, such notice and demand being expressly waived, but in such event
said late charge shall be voided and shall not be payable by Borrower nor
receivable by Lender and the rate of interest effective after maturity shall be
applicable.

 

Time is of the essence hereof and it is expressly agreed that should default be
made in the payment of any installment of principal or interest when due under
this Note or the Affiliate Notes (defined below) (including any applicable grace
period), or if an Event of Default shall occur and not be cured within the
applicable notice and cure period, then the entire unpaid principal balance and
accrued interest shall, at the option of Lender, become immediately due and
payable, without further notice and demand, such notice and demand being
expressly waived, anything contained herein or in any instrument now or
hereafter securing this Note to the contrary notwithstanding. Said option shall
continue until all such payment defaults or Event(s) of Default have been cured
and such cure has been accepted by Lender.

 

A “Loan Year” shall be a period of twelve consecutive months, the first of which
shall commence on the date hereof if such date is the first day of the month,
and otherwise on the first day of the month following the date hereof (and the
first Loan Year also shall include the partial month from the date hereof until
such date), and each succeeding Loan Year shall commence on the anniversary of
such date.

 

 

 

 

Page 3 of 9

 

[PROMISSORY NOTE]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

Except as expressly provided for in this Note, the Borrower may not prepay any
portion of the principal balance. Borrower reserves (provided no Event of
Default, as that term is defined in the Deed of Trust, exists beyond any
applicable notice and cure period) the privilege to prepay, in full but not in
part, the principal indebtedness evidenced hereby on the first day of July,
2009, and on any installment payment date thereafter, upon thirty (30) days
prior written notice to Lender and upon payment of a premium (hereinafter
referred to as the “Prepayment Premium”) in an amount equal to the greater of:
(a) one percent (1%) of the outstanding principal balance that Borrower is
prepaying; and (b)(i) the sum of (A) the present value of the scheduled monthly
payments of principal and interest from the date of such prepayment to the date
that is sixty (60) days prior to the Maturity Date and (B) the present value of
the amount of principal and interest due on the Maturity Date assuming all
monthly payments of principal and interest were paid when due, less (ii) the
outstanding principal loan balance as of the date of prepayment. The present
values referred to in (b)(i)(A) and (b)(i)(B) hereof shall be computed on a
monthly basis as of date of prepayment discounted at the rate equal to the yield
to maturity on the U.S. Treasury obligation closest in maturity to the Maturity
Date, as determined from data reported in The Wall Street Journal, or similar
publication on the fifth business day preceding the date of prepayment.

 

Notwithstanding anything else to the contrary contained in this Note or the
other Loan Documents, this Note may not be prepaid unless concurrently with such
prepayment Affiliates (defined below) prepay in full (including any applicable
prepayment premium) those certain Promissory Notes made payable to Lender and
all dated as of this same date as follows: (a) by Cole WG South Yale Avenue
(Tulsa) OK, LLC, a Delaware limited liability company in the original principal
amount of $2,065,000.00; (b) by Cole WM Albuquerque NM, LLC, a Delaware limited
liability company in the original principal amount of $9,935,000.00; and (c) by
Cole WG Fredericksburg VA, LLC, a Delaware limited liability company in the
original principal amount of $3,865,000.00 [each of the parties described in
this paragraph are affiliates (“Affiliates”) of Borrower and the Promissory
Notes made by the Affiliates described in this paragraph are collectively
referred to herein as the "Affiliate Notes"].

 

In addition to the above, Borrower may (provided no Event of Default exists
beyond any applicable notice and cure period) prepay in full the then
outstanding principal balance of the indebtedness evidenced by this Note within
sixty (60) days prior to the Maturity Date with no Prepayment Premium; provided,
however, no such prepayment may be made unless concurrently therewith a full
prepayment is also made under all of the Affiliate Notes.

 

In the event that pursuant to the provisions of the Deed of Trust (in connection
with the application upon the principal balance hereof of proceeds of insurance
or condemnation awards) or as a matter of grace, any partial prepayment is
accepted hereon, the same shall not operate to defer or reduce the amount of any
of the scheduled required monthly installment payments of principal and interest
herein provided for; and each and every such scheduled required monthly
installment payment shall be paid in full when due until this Note has been paid
in full.

 

In the event Lender applies any insurance proceeds or condemnation proceeds to
the reduction of the principal balance under this Note in accordance with the
terms and conditions of the Deed of Trust, and if, at such time, no Event of
Default (as that term is defined in the Deed of

 

 

 

 

Page 4 of 9

]

[PROMISSORY NOTE]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

Trust) has occurred and is continuing beyond any applicable notice and cure
period, then no Prepayment Premium shall be due or payable as a result of such
application.

 

If the maturity of the indebtedness evidenced hereby is accelerated by Lender as
a consequence of the occurrence of a payment default hereunder or an Event of
Default and continues beyond any applicable notice and cure period, Borrower
agrees that an amount equal to the Prepayment Premium (determined as if
prepayment were made on the date of acceleration), or if at that time there be
no privilege of prepayment, an amount equal to the greater of the Prepayment
Premium or twelve percent (12%) of the then principal balance hereof, shall be
added to the balance of unpaid principal and interest then outstanding, and that
the indebtedness shall not be discharged except: (i) by payment of such
Prepayment Premium (or such other amount, as the case may be), together with the
balance of principal and interest and all other sums then outstanding, if
Borrower tenders payment of the indebtedness prior to completion of a
non-judicial foreclosure or entry of a judicial order or judgment of
foreclosure; or (ii) by inclusion of such Prepayment Premium (or such other
amount, as the case may be) as a part of the indebtedness in any such
non-judicial foreclosure or judicial order or judgment of foreclosure.

 

The Borrower agrees that if, and as often as, this Note is placed in the hands
of an attorney for collection or to defend or enforce Lender’s rights hereunder
or under any instrument securing payment hereof, whether suit be brought or not,
the Borrower will pay to Lender its reasonable attorneys’ fees and expenses and
all court costs and other expenses incurred in connection therewith.

 

The Borrower and all other persons who may become liable for all or any part of
this obligation severally waive demand, presentment for payment, protest and
notice of nonpayment. Said parties consent to any extension of time (whether one
or more) of payment hereof, or release of any party liable for payment of this
obligation. Any such extension or release may be made without notice to any
party and without discharging said party’s liability hereunder.

 

All agreements between Borrower and Lender (including, without limitation, those
contained in this Note and the Deed of Trust) are expressly limited so that in
no event whatsoever shall the amount paid or agreed to be paid to the Lender
exceed the highest lawful rate of interest permissible under the laws of the
State of Nevada. If, from any circumstances whatsoever, fulfillment of any
provision of this Note or any other document securing the indebtedness, at the
time performance of such provision shall be due, shall involve the payment of
interest exceeding the highest rate of interest permitted by law which a court
of competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligation to be fulfilled shall be reduced to the highest lawful rate of
interest permissible under the laws of Nevada; and if for any reason whatsoever
Lender shall ever receive as interest an amount which would be deemed unlawful,
such interest shall be applied to the payment of the last maturing installment
or installments of the principal indebtedness hereunder (whether or not then due
and payable) and not to the payment of interest. For purposes of complying with
NRS 99.050, the Borrower hereby declares that it understands that, under certain
circumstances, the terms of this Note and/or the Deed of Trust may result in a
compounding of interest, which compounding is agreed to by Borrower as part of
the terms of this Note.

 

 

 

 

Page 5 of 9

 

[PROMISSORY NOTE]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

 

The Lender shall not be deemed, by any act of omission or commission, to have
waived any of its rights or remedies hereunder unless such waiver is in writing
and signed by the Lender and then, only to the extent specifically set forth in
the writing. A waiver with reference to one event shall not be construed as
continuing or as a bar to or waiver of any right or remedy as to a subsequent
event.

 

The remedies of the Lender, as provided herein and in the documents hereinabove
referenced, shall be cumulative and concurrent and may be pursued singularly,
successively or together, at the sole discretion of the Lender, and may be
exercised as often as occasion therefor shall occur; and the failure to exercise
any such right or remedy shall in no event be construed as a waiver or release
thereof.

 

All notices, demands, consents or requests which are either required or desired
to be given or furnished hereunder (a “Notice”) shall be in writing and shall be
deemed to have been properly given if either delivered personally or by
overnight commercial courier or sent by United States registered or certified
mail, postage prepaid, return receipt requested, to the address of the parties
hereinabove set out. Such Notice shall be effective on receipt or refusal if by
personal delivery, the first business day after the deposit of such Notice with
an overnight courier service by the time deadline for next business day delivery
if by commercial courier and the earlier of actual receipt or refusal (which
shall include a failure to respond to notification of delivery by the U.S.
Postal Service) or three (3) business days following mailing if sent by U.S.
Postal Service mail. By Notice complying with the foregoing, each party may from
time to time change the address to be subsequently applicable to it for the
purpose of the foregoing.

 

Whenever used herein, the singular number shall include the plural, the plural
the singular, and the words “Borrower” and “Lender” shall be deemed to include
their successors and assigns.

 

This Note shall be construed according to and governed by the laws of Nevada
(excluding conflicts of laws rules) and applicable federal law.

 

This instrument may be executed in several counterparts, which together shall
constitute but one and the same instrument.

 

Except as specifically otherwise set forth below and in that certain
Environmental Indemnification Agreement dated on or about this same date from
Borrower to Lender, no personal liability under this Note shall be asserted or
enforceable against the Borrower personally, all such liability being expressly
waived by Lender (provided, the foregoing shall not affect the liability of any
guarantor of any obligations arising under a separate guaranty hereof or any
indemnitor under any separate Environmental Indemnification Agreement); and
Lender accepts this Note upon the express condition that in case of the
occurrence of an Event of Default that is not cured within any applicable notice
and cure period, the remedies of the Lender in its sole discretion shall be any
or all of:

 

 

 

 

Page 6 of 9

 

[PROMISSORY NOTE]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

 

(a)

foreclosure of or exercise of powers of sale under the Deed of Trust in
accordance with the terms and provisions set forth in the Deed of Trust;

 

 

(b)

action against any other security at any time given to secure the payment
hereof; and

 

 

(c)

action to enforce the personal liability of Borrower and/or each guarantor (if
any) of the payment hereof as specifically undertaken below in this Note or in a
separate agreement.

 

PROVIDED, HOWEVER, NOTWITHSTANDING ANYTHING IN THIS NOTE TO THE CONTRARY, THERE
SHALL AT NO TIME BE ANY LIMITATION ON BORROWER’S PERSONAL LIABILITY FOR THE
PAYMENT TO LENDER OF AND BORROWER SHALL BE PERSONALLY LIABLE TO LENDER FOR:

 

(1)       all damages, costs and expenses, including attorney fees, suffered by
Lender on account of (a) intentional or negligent waste by Borrower, its
affiliates or its representatives, or (b) fraud or willful misrepresentation by
Borrower, its affiliates or its representatives;

 

(2)       misapplication of any security deposits, prepaid rent, or lease
termination fees; and any rentals or income collected after an Event of Default;

 

(3)       delinquent real estate taxes and assessments, except for real estate
taxes or assessments that become delinquent after Lender or a receiver appointed
by Lender takes possession of the Mortgaged Premises;

 

(4)       the replacement cost of any personal property or fixtures encumbered
by the Deed of Trust which are removed or disposed of by Borrower and not
replaced as required by the Deed of Trust;

 

(5)       misapplication of condemnation awards or proceeds, or of insurance
proceeds, and any loss resulting from Borrower’s failure to maintain, or cause
to be maintained, liability insurance and hazard insurance in accordance with
the terms of the Loan Documents;

 

(6)       all damages, costs and expenses, including attorney fees, suffered by
Lender arising out of a breach of any environmental provision contained in the
Deed of Trust;

 

(7)       any fees and costs, including reasonable attorney fees, incurred in
enforcing and collecting any amounts due under these recourse subparagraphs or
any amounts advanced by Lender after the occurrence of an Event of Default that
is necessary to preserve and protect the value of the Mortgaged Premises;
provided, however, notwithstanding anything to the contrary herein or in the
Loan Documents, Lender shall first exhaust its remedies against the Mortgaged
Premises under the Deed of Trust, by a foreclosure sale or acceptance of a deed
in lieu of foreclosure (which deed in lieu of foreclosure shall have been
approved by the guarantors of this Note) before enforcing this subparagraph;

 

 

 

 

Page 7 of 9

 

[PROMISSORY NOTE]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

(8)       the full amount due under this Note, including accrued interest, and
other amounts due with respect to the Deed of Trust, the Assignment and any
other Loan Documents executed by the Borrower in connection with this Note in
the event Borrower voluntarily files a petition in bankruptcy or commences a
case or insolvency proceeding under any provision or chapter of the Federal
Bankruptcy Code; and

 

(9)       the full amount due under this Note, including accrued interest, and
other amounts due with respect to the Deed of Trust, the Assignment and any
other Loan Documents executed by the Borrower in connection with this Note if
there occurs an event that under the “due on sale or encumbrance” provisions of
the Deed of Trust (Section 1-4 thereof) constitutes an Event of Default under
the Deed of Trust.

 

THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY
HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS
AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS,
WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY HERETO. NO PARTY SHALL SEEK TO
CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY
RESPECT OR RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY ALL PARTIES.

 

This agreement or instrument and the other Loan Documents constitute the entire
agreement of the parties with respect to the transactions that form the subject
matter thereof, and there are no other agreements, express or implied, with
respect to such transactions. Any and all prior or contemporaneous commitments,
term sheets, negotiations, agreements or representations have been merged into
this agreement or instrument and the other Loan Documents and are hereby
superseded.

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
BORROWER MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT. THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS (EXCEPT
EXEMPT TRANSACTIONS) NOW IN EFFECT BETWEEN YOU AND THIS LENDER.

 

Borrower acknowledges receipt of a copy of this document at the time of its
execution.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGES FOLLOW]

 

 

 

 

Page 8 of 9

 

[PROMISSORY NOTE]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has duly executed this Note on the day and year
first above written.

 

 

 

Cole MT LAS VEGAS NV, LLC, a Delaware limited liability company

 

By: Cole REIT Advisors III, LLC, a Delaware limited liability company, its
Manager

 

By:

/s/ Todd J. Weiss

 

Todd J. Weiss, Vice President

 

 

 

 

 

STATE OF

Arizona)

 

 

COUNTY OF

Maricopa)

 

 

 

 

 

 

This instrument was acknowledged before me on June 18, 2009, by Todd J. Weiss,
as Vice President of Cole REIT Advisors III, LLC, a Delaware limited liability
company, which is the Manager of Cole MT Las Vegas NV, LLC, a Delaware limited
liability company.

 

 

 

 

 

 

 

/s/ Taryn M. Hernandez

(Seal)

 

Notary Public

 

 

 

My commission expires:

April 23, 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO PROMISSORY NOTE]

 

 

 

 

 

Page 9 of 9

 

[PROMISSORY NOTE]

Loan No. 18855

 



 

 